Citation Nr: 0502074	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for coronary artery disease, status post-bypass.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
2001; he also had 2 years, 2 months, and 12 days of 
additional prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).   

In December 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the September 2001 rating decision also 
denied entitlement to an initial rating in excess of 20 
percent for right shoulder rotator cuff tear.  The veteran 
was notified of the RO's decision by letter dated in October 
2001, and a notice of disagreement was received by the RO in 
May 2002.  The veteran was provided with a statement of the 
case in February 2003; however, he did not address this 
matter in his substantive appeal and confirmed at the video 
conference hearing before the undersigned that he is not 
seeking appellate review with respect to this issue.  

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine is addressed in the remand that follows the order 
section of this decision.




FINDING OF FACT

In December 2004, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew his appeal with 
respect to the issue of entitlement to an initial rating in 
excess of 60 percent for coronary artery disease, status 
post-bypass.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204 (2004).  
When an appellant does so, the withdrawal effectively creates 
a situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal.  A 
dismissal is appropriate in such a case. 38 U.S.C.A. § 
7105(d) (West 2002).

At the December 2004 videoconference hearing before the 
Board, the veteran expressly withdrew from appellate status 
the issue of entitlement to an initial rating in excess of 60 
percent for coronary artery disease, status post-bypass.  
This is certainly permissible under the Board's rules of 
practice.  Given the veteran's clear intent to withdraw as 
expressed during the December 2004 hearing before the Board, 
further action by the Board is not appropriate.  38 U.S.C.A. 
§ 7105(d).




ORDER

The appeal of the issue of entitlement to an initial rating 
in excess of 60 percent for coronary artery disease, status 
post-bypass, is dismissed.


REMAND

During the December 2004 videoconference hearing before the 
Board, the veteran testified that he has been receiving 
ongoing treatment at the Newington VA Medical Center (VAMC).  
While some of these records have been associated with the 
veteran's claims file, it appears these records are 
incomplete.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The veteran also testified that his service-connected low 
back disability has gotten worse since his most recent 
(August 2001) VA examination.  Therefore, after obtaining up-
to-date treatment records, the RO should schedule the veteran 
for a new VA examination.

The Board points out that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 [see 67 Fed. Reg. 54,345-49 (August 22, 
2002)] and again, effective September 26, 2003 [see 68 Fed. 
Reg. 51,454 (August 27, 2003)].  An examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Moreover, the examination report 
should present a clear picture as to the functional 
impairment due to incoordination, weakened movement, excess 
fatigability on use and pain or the functional impairment 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC, for the following actions: 

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, to include 
any pertinent Newington VAMC outpatient 
clinic records for the period since May 
2001.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected low back 
disability.  The claims file must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-ray 
studies and range of motion studies in 
degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbar spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should specifically address whether there 
is muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the lumbar 
spine, noting the exact measurements for 
forward flexion, extension, lateral 
flexion, and specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state. 

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
characteristic pain, demonstrable muscle 
spasm and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence.  In evaluating the veteran's 
service-connected low back disability, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, to include consideration of both the 
former and the revised rating criteria.  
The RO should also consider whether the 
case should be forwarded to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Should submission under 
§ 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity for 
response thereto.  

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order. 

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


